FRIEDMAN, Judge,
dissenting.
I respectfully dissent. I would overrule the Preliminary Objections to Boyle’s Petition for Review.
Robert Boyle (Boyle), who is seeking damages for injuries suffered in an automobile accident, is a plaintiff in a civil action against the Commonwealth’s Department of Transportation (DOT). In response to DOT’s assertions of sovereign immunity1 and limitation of damages,2 Boyle filed a Petition for Review in the nature of a Declaratory Judgment Action asking us to determine the constitutionality of the statutes as applied to a situation where the Commonwealth agency would be completely indemnified pursuant to contractual agreement. I disagree with the majority’s position that Boyle lacks standing and believe that DOT’s preliminary objections should be overruled.
The majority converts DOT’s preliminary objection to lack of a final appealable order in the underlying action to a standing issue, cites our recent decision in Pennsylvania Turnpike Commission v. Hafer, 142 Pa.Commonwealth Ct. 502, 597 A.2d 754 (1991) and concludes that Boyle’s interest is not sufficiently immediate for declaratory relief.
*436However, the cases cited by the majority do not stand for the proposition that Boyle must have a verdict reduced to final judgment before he can seek declaratory relief. In Pennsylvania Turnpike, declaratory judgment was inappropriate because the audit report at issue was not a document within the meaning of the Declaratory Judgments Act3 because the Auditor General could not require the Turnpike Commission to accept her findings and recommendations and because there was neither imminent nor inevitable litigation. I do not believe that our statement in Pennsylvania Turnpike that “[a] declaratory judgment is not appropriate to determine rights in anticipation of events which may never occur but is appropriate where there is imminent and inevitable litigation”4 applies to Boyle’s litigation which is not only imminent but in process.
Furthermore, the majority’s analysis of standing suggests that William Penn Parking Garage, Inc. v. City of Pittsburgh, 464 Pa. 168, 346 A.2d 269 (1975) and D’Amelio v. Blue Cross of Lehigh Valley, 414 Pa. Superior Ct. 310, 606 A.2d 1215 (1992) are applicable as if they had been decided under the Declaratory Judgments Act, 42 Pa.C.S. §§ 7531-7541. Because William Penn (in which our Supreme Court enunciated the requirements of standing and found that the operators of parking lots and “parking taxpayers” had standing to contest a municipal ordinance which imposed a tax on patrons of nonresidential parking) and D Amelio (involving standing in the context of a class action) are not declaratory judgment cases and do not stand for the proposition that one must have a final judgment before one can bring a declaratory action, I do not agree that they are relevant.
I would follow the precedent established by our cases which have overruled Preliminary Objections to Petitions for Review in similar situations involving challenge to the constitutionality of an act where there has been no final judgment. In Lewin v. Commonwealth, State Board of Medicine, 112 Pa.Commonwealth Ct. 109, 535 A.2d 243 (1987), a psychiatrist whose license had been temporarily suspended filed a Petition for *437Review seeking a declaration that the portion of the Medical Practice Act5 involving temporary suspension of a license was unconstitutional. We overruled Preliminary Objections of the State Board of Medicine to the Petition for Review, stating:
We turn to the Board’s Preliminary Objection in the nature of a demurrer, guided by the tenet that we cannot sustain such objection unless the law says with certainty that no recovery is possible. Goodheart v. Thornburgh, 104 Pa.Commonwealth Ct. 385, 522 A.2d 125 (1987). If any theory of law will support the claim raised by the petition, a dismissal is improper.
Id. at 114, 535 A.2d at 245.
In Goodheart v. Thornburgh, 104 Pa.Commonwealth Ct. 385, 522 A.2d 125 (1987), we overruled Preliminary Objections of the State Employees’ Retirement Board to a Petition for Review asking us to declare unconstitutional certain portions of the State Employees’ Retirement Code of 1974.6 Thus, we have overruled preliminary objections to actions for declaratory relief in other situations where there has been no final judgment and where the constitutionality of a statute has been challenged.
In addition, I find that the majority’s conclusion that Boyle’s interest lacks the immediacy required for standing because Boyle “has not yet received a verdict reduced to final judgment against DOT” (at 434) is inconsistent with our decisions in Lewin and in Goodheart. I believe that Boyle does have standing and that the issue is “ ‘whether it is dear and free from doubt from the facts pleaded that the pleader will be unable to prove fads legally sufficient to establish his right to relief.” Goodheart, 104 Pa.Commonwealth Ct. at 390, 522 A.2d at 127 (quoting Firing v. Kephart, 466 Pa. 560, 563-64, 353 A.2d 833, 835 (1976) and adding emphasis). The facts pled in this case do not lead me to conclude that Boyle will be unable to prove facts sufficient to entitle him to relief. I *438would, therefore, resolve the preliminary objections against the objecting party.
Accordingly, I would overrule DOT’s Preliminary Objections and grant Boyle’s Petition for Review.

. See 42 Pa.C.S. § 8522(b).


. See 42 Pa.C.S. § 8528.


. 42 Pa.C.S. § 7533.


. Id. at 506, 597 A.2d at 756.


. Section 40(a) of the Medical Practice Act, Act of December 20, 1985, P.L. 457, 63 P.S. § 422.40(a) (providing for the temporary suspension of a medical license).


. 71 Pa.C.S. § 5101-5956.